Citation Nr: 1643137	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  14-29 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for generalized anxiety disorder, dysthymic disorder, pain disorder. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his father



ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1997 to February 2001, from November 2001 to April 2002, and from April 2003 to November 2004.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board observes that, during the pendency of the appeal, the RO proposed to reduce the rating assigned for the Veteran's generalized anxiety disorder, dysthymic disorder, pain disorder from 50 percent to 30 percent in an April 2015 rating decision.  The Veteran was notified of the proposed rating reduction in a letter sent later that month.  The Veteran requested a pre-reduction hearing in a May 2015 correspondence.  As it appears that the RO has not implemented the proposed rating reduction, such issue is not currently before the Board for appellate review.

In July 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  
Following the hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  The Board may properly consider such evidence.   

Additionally, in August 2014, the Veteran appointed Mark R. Lippman as his accredited attorney via a properly completed Appointment of Individual as Claimant's Representative (VA Form 21-22a).  The Board recognizes this change in representation.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of a rating in excess of 50 percent for generalized anxiety disorder, dysthymic disorder, pain disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include generalized anxiety disorder, dysthymic disorder, pain disorder, rated as 50 percent disabling; Achilles tendonitis, left plantar fasciitis, rated as 10 percent disabling; Achilles tendonitis, right plantar fasciitis, rated as 10 percent disabling; and acid reflux disease, rated as 10 percent disabling; resulting in combined evaluation of 70 percent.   

2.  The competent evidence as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, to specifically include generalized anxiety disorder, dysthymic disorder, pain disorder, is at least in relative equipoise.   


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met, as of February 23, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Pertinent Statutes and Regulations 

The Veteran contends that his various service-connected disabilities, to specifically include generalized anxiety disorder, dysthymic disorder, pain disorder, have prevented him from maintaining his various employments since service on a consistent basis.  See December 2009 Claim. 

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d 1378, 1385   (Fed. Cir. 2001).

B.  Analysis 

The Veteran's service-connected disabilities include generalized anxiety disorder, dysthymic disorder, pain disorder, rated as 50 percent disabling; Achilles tendonitis, left plantar fasciitis, rated as 10 percent disabling; Achilles tendonitis, right plantar fasciitis, rated as 10 percent disabling; and acid reflux disease, rated as 10 percent disabling; resulting in combined evaluation of 70 percent.   

The Veteran's combined rating for compensation purposes is 70 percent.  38 C.F.R. § 4.25.  Thus, he meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a). As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities, to include generalized anxiety disorder, dysthymic disorder, pain disorder, Achilles tendonitis, left plantar fasciitis, Achilles tendonitis, right plantar fasciitis, and acid reflux disease.   

A February 23, 2009 VA emergency care note reflects the Veteran's complaint that he was 'in a mixed cycle for about 3 weeks' and that he was 'having a lot of anxiety, [which has been] really bad for the past 2 days.'  

A January 2010 VA examiner noted the Veteran's report that while employed as an "admission clerk at the local hospital, his voice would become raspy and made it difficult to speak with the patient, secondary to reflux."  

A March 2010 VA examiner opined that "[t]he evidence . . . strongly supports that this veteran is employable," noting that at an earlier psychiatric evaluation in April 2008, the Veteran was "largely free of disabling anxiety and/or depression. . . ."  The examiner observed that the Veteran "presents a different picture of that evaluation" and concluded that these discrepancies supported a diagnosis of malingering.  

A June 2010 VA treatment note indicates that the Veteran was voluntarily hospitalized for psychiatric symptoms, to include "3-4 months history of worsening anxiety and paranoia" and feeling as though "he has to scan sectors looking for insurgents as he did in military service, which caused him to "carry a gun . . . without a permit," for which he was arrested in the previous week.  

An April 2012 VA psychologist noted the Veteran's report that since separation, he worked as "a financial planner" and "was making decent money but things just started falling apart again."  The Veteran also reported that he "just cannot handle being confined, controlled, or confronted."  The VA psychologist observed that the noted symptoms "indicates [that the Veteran] has very serious problems with being able to hold onto a job . . . being able to work in school or go to school."  Noting that these symptoms were "very devastating to [the Veteran's self-esteem because of his inability to maintain competitive employment," the VA psychologist opined that ". . . at some point . . . if [the Veteran] does try to work or go to a classroom situation. . . the Veteran could very well be a danger to himself" and that he was "unemployable."  The VA psychologist concluded that "with his job history of not being able to maintain consistent employment and the devastating parts of his failures . . . employment would only cause him additional failures on his part," which could "make a him a danger to himself."

A March 2015 Disability Benefits Questionnaire (DBQ) examiner noted that the Veteran has a Bachelor's Degree in environmental biology, which was obtained in 2006.  The examiner then noted that after discharge in 2001, the Veteran "worked as an EMT for 1 and a half months but walked off in the middle of the shift [because] he could not handle it."  The examiner also noted that the Veteran has held about 10 jobs, most of which were medical related, and that the Veteran reported he would "either walk off or quit after a couple of months."  The examiner indicated that the Veteran described "a pattern of inconsistency at work, [which was] consistent with the borderline personality diagnosis," as shown by the fact that the Veteran "describes doing well for a while, then getting overwhelmed and quitting."  In addition, the examiner noted that the Veteran had not worked for a number of years and that the last employment was in 2010, when the Veteran did "a 2 week contract job doing construction."  The examiner stated that the Veteran was administered the Minnesota Multiphasic Personality Inventory testing and that the results were "invalid and reflective of over-reporting/exaggeration of symptomatology," which supported the previous diagnosis of malingering.  The examiner then noted that the diagnosis of malingering was "not associated with any particular functional impairment or symptomatology but does note a tendency to over-report or exaggerate such impairment and symptomatology."  The examiner also indicated that in light of concerns about malingering, "it was difficult to get an accurate estimate of the Veteran's current symptomatology and functional impairment."  Also noted were the Veteran's reported symptoms of depressive episodes "lasting anywhere from a day to a couple of months where he cries, has little interest, feels worthless and engages in self-loathing" and "some manic symptoms such as racing thoughts, mixed episodes where he is depressed one day and elevated the next."  

An August 2015 Vocational Assessment from a vocational expert, C.P., reflects that she had reviewed the Veteran's medical history and pertinent clinical psychiatric records.   The vocational expert documented that based on an interview with the Veteran, the Veteran was "severely limited by his service-connected disability," due to symptoms such as anxiety, depression, anger management issues, paranoia, suicidal ideation, "feelings of being overwhelmed to where he needs to leave a situation," and "inability to persist on a task longer than 15 minutes."  Also noted was the Veteran's report that he was able to sit only for "10-15 minutes and that would wonder around the house aimlessly in hopes of reliving [sic] his anxiety" and that his service dog "is trained to remove him from [an] overwhelming situation."  The vocational expert noted that the Veteran "held most of the jobs no longer than 3 months with the exception of his time as an EMT which he held for approximately 1 year" and that he had not worked since 2010, when he worked as an insurance agent.  Also described was the Veteran's report that he "would become overwhelmed and anxious that he would walk away from his job duties and/or walk off of his job" because he found "the jobs very stressful and he was not able to control his anxiety."  The vocational expert concluded that "the records in the claims file are consistent with an individual who is disabled and unable to follow and maintain substantially gainful employment" because "[t]he anxiety that the experiences would likely require him to take frequent breaks from his work duties and he "would not have the stamina to complete an 8 hour workday/40 work week without experiencing anxiety or feelings of being overwhelmed," "which would also cause him to be tardy or absent from work."  

An undated Disability Determination from the Social Security Administration (SSA), submitted by the Veteran in September 2015, contains the SSA's determination that the Veteran was disabled due his psychiatric conditions, to include affective disorder and anxiety-related disorders.   

Based on the foregoing, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities, to specifically include generalized anxiety disorder, dysthymic disorder, pain disorder, render him unemployable since February 23, 2009, the date of the earliest clinical evidence of unemployability during the one year period prior to the instant TDIU claim (i.e. the December 2009 claim).  See Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010).  In this regard, while the clinical evidence does not suggest that the Veteran's bilateral plantar fasciitis or acid reflux disease impacts his ability to secure or follow a substantially gainful occupation, the competent evidence suggests that the Veteran's generalized anxiety disorder, dysthymic disorder, pain disorder renders him unable to maintain employment on a long-term and consistent basis.   

The Veteran's employment history as reflected in the clinical records indicates that the Veteran was last employed in 2010 and that he had earned a Bachelor's Degree in environment science in 2006.  See March 2015 DBQ report; August 2015 Vocational Assessment from C.P.  The clinical evidence also indicates that the Veteran has been suffering from difficulty maintaining gainful employment due to his psychiatric disability symptoms since discharge from service.  In this regard, the April 2012 VA psychologist noted that the Veteran suffered from feeling as though he "cannot handle being confined, controlled, or confronted and that he suffered from "very serious problems with being able to hold onto a job . . . ."  The April VA psychologist opined that the Veteran was "unemployable" as a result.  Furthermore, the March 2015 DBQ examiner noted that the Veteran "has held about 10 jobs" and that he would "either walk off or quit after a couple of months" because he felt "overwhelmed."  While the March 2015 and March 2010 psychiatric examiners provided a diagnosis of "malingering" based on the Veteran's "over-reporting/exaggeration of symptomatology,"  the March 2015 examiner discerned that the diagnosis of malingering was "not associated with any particular functional impairment or symptomatology" itself,  although such diagnosis denoted "a tendency to over-report or exaggerate such impairment and symptomatology."  Furthermore, the August 2015 Vocational Assessment documents the vocational expert's opinion that the Veteran was unemployable particularly due to "experiencing anxiety or feelings of being overwhelmed," "which would . . . cause [the Veteran] to be tardy or absent from work."  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66, 70 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities in combination, to specifically include generalized anxiety disorder, dysthymic disorder, pain disorder, render him unable to secure and follow a substantially gainful occupation consistent with his employment history and clinical evidence of record, as of February 23, 2009, the date of the earliest clinical evidence of unemployability during the one year period prior to the instant TDIU claim.  Therefore, entitlement to a TDIU as of February 23, 2009 is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

A TDIU is granted as of February 23, 2009, subject to the laws and regulations governing payment of monetary benefits.  




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's increased rating claim for generalized anxiety disorder, dysthymic disorder, pain disorder, the Veteran underwent a Disability Benefits Questionnaire (DBQ) examination in March 2015.  Since that time, the Veteran indicated worsening of his generalized anxiety disorder symptoms.  Specifically, the Veteran testified that he has "even begun to isolate [his] children to a point that's kind of detrimental to their . . . social life" and that he was "destructive to [himself]" and "destructive to [his] children, [his] family."  See July 2015 Hearing Transcript at 5, 7.  In light of the Veteran's statements indicating possible worsening of his disability since the last examination, the Veteran should be afforded a new VA examination to obtain medical information as to current nature and severity of his service-connected generalized anxiety disorder, dysthymic disorder, pain disorder.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, the Veteran identified pertinent private treatment records at the July 2015 hearing.  Specifically, the Veteran testified that he was hospitalized in 2014 for his "suicidal ideation" at "Brentwood Hospital."  See July 2015 Hearing Transcript at 7-8.   As it does not appear that the AOJ has attempted to obtain such identified treatment records, and given the likely relevance of these records, the AOJ should undertake all efforts to obtain the treatment records, to include requesting that the Veteran submit a current authorization form for the identified provider.  

In addition, the Board finds that a remand is necessary in order to obtain outstanding Social Security Administration (SSA) records.  In this regard, in September 2015, the Veteran submitted Disability Determination Explanation from the SSA, containing the SSA's determination that the Veteran was disabled due to his variously diagnosed psychiatric disorders.  Currently, the clinical records relied upon by the SSA to support such determination are not of record.  As the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of the Veteran's pending claim, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A (c)(3) (West 2014); 38 C.F.R. § 3.159 (c)(2) (2015).  As such, a remand is necessary in order to obtain all medical records concerning the Veteran's claim for SSA disability benefits.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by the SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from the SSA). 

While on remand, the Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claim.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private or VA treatment records referable to the Veteran's claim, to specifically include private treatment records from "Brentwood Hospital" dated in 2014.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  Request from the SSA a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records relevant to that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination by a VA psychiatrist or psychologist to determine the current nature and severity of his service-connected generalized anxiety disorder, dysthymic disorder, pain disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected generalized anxiety disorder, dysthymic disorder, pain disorder.  The examiner should also specifically address the functional impact such disability has on the Veteran's occupation and daily life. 

All opinions expressed must be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


